EXHIBIT 10.33

 

THE SCO GROUP, INC.

 

SUMMARY OF DIRECTOR COMPENSATION

 

The compensation and benefits for service as a member of the Board of Directors
is determined by the Nominations Committee.  Effective May 25, 2004, a director
who is an officer or employee of the Company or its subsidiaries is not
compensated for service on the Board of Directors or on any Committee of the
Board.  The Company’s non-employee directors currently receive $25,000 for each
year of service as a director plus an additional $5,000 per year for each
committee of the Board on which such non-employee directors serve. 
Additionally, the chairpersons of each of the Compensation Committee and the
Nominations Committee will receive an additional $5,000 per year and the
chairpersons of each of the Audit Committee and the Litigation Oversight
Committee will receive an additional $10,000 per year.  In addition, Board
members will be reimbursed for expenses incurred in connection with attendance
at Board and committee meetings.  Directors also receive stock option awards
under the Company’s stock option plans, which awards currently include an
initial option to purchase 45,000 shares of common stock upon joining the Board
as a director and thereafter each non-employee director who continues to serve
on the Board will automatically receive an annual grant of an option to acquire
15,000 shares upon his or her election at the Company’s annual meeting.

 

--------------------------------------------------------------------------------